DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laine M. Gonzalez on 01/04/2022.

The application has been amended as follows: 
1. (Currently Amended) An electric starter-generator, comprising:
a rotor having an axis of rotation;
a housing having a first end, a second end, and a center portion extending from the first end to the second end, said center portion located radially outward of said rotor;
a first enclosed bearing rotationally coupling said rotor to said first end of said housing;
a second enclosed bearing rotationally coupling said rotor to said second end of said housing, wherein each of said first and second enclosed bearings comprises an 
a stator rigidly coupled to said housing, 
a cooling-fluid flow path comprising:
a cooling-fluid entrance;
a cooling-fluid exit; and
a first cooling-fluid channel disposed in the first end of the housing and a second cooling-fluid channel disposed in the second end of the housing, the first cooling-fluid channel and the second cooling-fluid channel in fluid communication with said cooling-fluid entrance and cooling-fluid exit, wherein at least a portion of said first cooling-fluid channel is defined by a first fluid-tight coupling of said housing and a first sleeve radially surrounding said outer race of said first enclosed bearing, and at least a portion of the second cooling-fluid channel defined by a second fluid-tight coupling of said housing and a second sleeve radially surrounding said outer race of the second enclosed bearing, said portion of the first cooling-fluid channel and said portion of the second cooling-fluid channel each forming an annular passage of the cooling-fluid channels about said axis, said portion of the first cooling-fluid channel and said portion of the second cooling-fluid channel each comprising:
a radially inner surface defined by said first sleeve or said second sleeve respectively;
a radially outer surface define by said housing; and

wherein said two axial surfaces extend a distance from said radially inner to outer surfaces that is less than a distance from one of said two axial surfaces to the other of said two axial surfaces, 
wherein the cooling-fluid flow path extends radially inward from the cooling- fluid entrance to the first cooling-fluid channel and to the second cooling-fluid channel, further extending radially inwards from the first cooling-fluid channel and from the second cooling-fluid channel towards the first enclosed bearing and the second enclosed bearing respectively, around the annular passages of the cooling fluid channels respectively surrounding the first enclosed bearing and the second enclosed bearing, 
wherein the cooling-fluid flow path further extends radially outward from each respective one of the first cooling-fluid channel and the second cooling-fluid channel to a third cooling-fluid channel radially outward of and in thermal communication with the stator, the third cooling-fluid channel comprising a plurality of annular passages and a plurality of axial passages defined between the center portion of the housing and the stator, the cooling-fluid flow path extending from the first cooling-fluid channel and the second cooling-fluid channel to the annular passages and axial passages of the third cooling-fluid channel.


	13. (Currently Amended) The electric starter-generator of Claim 1, wherein said first and second sleeves comprise fins.

16. (Currently Amended) An electric starter-generator, comprising:
a rotor having an axis of rotation;
a housing having a first end, a second end, and a center portion extending from the first end to the second end, said center portion located radially outward of said rotor;
a first enclosed bearing rotationally coupling said rotor to said first end of said housing;
a second enclosed bearing rotationally coupling said rotor to said second end of said housing, wherein each of said first and second enclosed bearings comprises an inner race coupled to said rotor, an outer race coupled to said housing, and a plurality of rolling-element bearings between and in rotational contact with the inner and outer races; and
a stator rigidly coupled to said housing, 
a cooling-fluid flow path comprising:
a cooling-fluid entrance;

a first cooling-fluid channel disposed in the first end of the housing and a second cooling-fluid channel disposed in the second end of the housing, the first cooling-fluid channel and the second cooling-fluid channel in fluid communication with said cooling-fluid entrance and cooling-fluid exit, wherein at least a portion of said first cooling-fluid channel is defined by a first fluid-tight coupling of said housing and a first sleeve radially surrounding said outer race of said first enclosed bearing, and at least a portion of the second cooling-fluid channel defined by a second fluid-tight coupling of said housing and a second sleeve radially surrounding said outer race of the second enclosed bearing, said portion of the first cooling-fluid channel and said portion of the second cooling-fluid channel each forming an annular passage of the cooling-fluid channels about said axis, said portion of the first cooling-fluid channel and said portion of the second cooling-fluid channel each comprising:
a radially inner surface defined by said first sleeve or said second sleeve respectively;
a radially outer surface define by said housing; and
two axial surfaces formed by the housing and extending from said radially inner surface to said radially outer surface, wherein both of said radially inner and outer surfaces extend from one of said two axial 
wherein the cooling-fluid flow path extends radially inward from the cooling- fluid entrance to the first cooling-fluid channel and to the second cooling-fluid channel, further extending radially inwards from the first cooling-fluid channel and from the second cooling-fluid channel towards the first enclosed bearing and the second enclosed bearing respectively, around the annular passages of the cooling fluid channels respectively surrounding the first enclosed bearing and the second enclosed bearing, 
wherein the cooling-fluid flow path further extends radially outward from each respective one of the first cooling-fluid channel and the second cooling-fluid channel to a third cooling-fluid channel radially outward of and in thermal communication with the stator, the third cooling-fluid channel comprising a plurality of annular passages and a plurality of axial passages defined between the center portion of the housing and the stator, the cooling-fluid flow path extending from the first cooling-fluid channel and the second cooling-fluid channel to the annular passages and axial passages of the third cooling-fluid channel.

	17. (Currently Amended) A method of cooling an electric generator, said electric generator having 
a rotor having an axis of rotation, 
a housing having a first end and a second end, 

a second enclosed bearing rotationally coupling the rotor to the second end of the housing, wherein each of the first enclosed bearing and the second enclosed bearing comprise an inner race coupled to said rotor, an outer race coupled to said housing, 
a cooling-fluid flowpath comprising a cooling-fluid entrance, a cooling-fluid exit, and
a plurality of cooling-fluid channels in fluid communication with said cooling- fluid entrance and cooling-fluid exit, said plurality of cooling-fluid channels comprising a first cooling-fluid channel in the first end of the housing, a second cooling-fluid channel in the second end of the housing, and a third cooling-fluid channel, wherein at least a portion of the first cooling-fluid channel is defined by a first fluid-tight coupling of the housing and a first sleeve radially surrounding the outer race of the first enclosed bearing, and at least a portion of the second cooling-fluid channel is defined by a second fluid-tight coupling of the housing and a second sleeve radially surrounding the outer race of the second enclosed bearingthe first enclosed bearing at a first end of said generator, and the second cooling-fluid channel disposed radially outward of a portion of and in thermal communication with the second enclosed bearing at a second end of the generator, said annular passage of the first cooling-fluid channel and 
providing a cooling fluid to said cooling-fluid entrance;
flowing said cooling fluid radially inward from the cooling-fluid entrance to the first cooling-fluid channel and the second cooling-fluid channel;
flowing the cooling fluid radially inwards from the first cooling-fluid channel and from the second cooling-fluid channel towards the first enclosed bearing and the second enclosed bearing respectively;
flowing the cooling fluid around the annular passage of the first cooling-fluid channel surrounding the first enclosed bearing and around the annular passage of the second cooling-fluid channel surrounding the second enclosed bearing;
flowing the cooling fluid radially outward from the first cooling-fluid channel and the second cooling-fluid channel to the third cooling-fluid channel in thermal communication with and disposed radially outward of the stator, wherein the third cooling-fluid channel comprises a plurality of annular passages and a plurality of axial passages defined between the center portion of the housing and the stator;
flowing the cooling fluid from the first cooling-fluid channel and the second cooling-fluid channel through the annular passages and axial passages of the third cooling-fluid channel; and
removing said cooling fluid from the third cooling-fluid channel via said cooling-fluid exit.



Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “wherein the cooling-fluid flow path (128) extends radially inward from the cooling-fluid entrance (130) to the first cooling-fluid channel (134) and to the second cooling-fluid channel, further extending radially inwards from the first cooling-fluid channel (134) and from the second cooling-fluid channel towards the first enclosed bearing (114) and the second enclosed bearing (116) respectively, around the annular passages (formed by first and second channel in FIG 1E) of the cooling fluid channels (134) respectively surrounding the first enclosed bearing (114) and the second enclosed bearing (116),

    PNG
    media_image1.png
    333
    408
    media_image1.png
    Greyscale

wherein the cooling-fluid flow path (128) further extends radially outward from each respective one of the first cooling-fluid channel (134) and the second cooling-fluid channel to a third cooling-fluid channel (142) radially outward of and in thermal communication with the stator (104), the third cooling-fluid channel (142) comprising a 

    PNG
    media_image2.png
    579
    828
    media_image2.png
    Greyscale

Claims 3-6, 8-11 and 13-15 are allowable for depending upon claim 1.

Regarding claim 16, the specific limitation of “wherein the cooling-fluid flow path (128) extends radially inward from the cooling-fluid entrance (130) to the first cooling-fluid channel (134) and to the second cooling-fluid channel, further extending radially inwards from the first cooling-fluid channel (134) and from the second cooling-fluid channel towards the first enclosed bearing (114) and the second enclosed bearing (116) respectively, around the annular passages (formed by first and second channel in FIG 
wherein the cooling-fluid flow path (128) further extends radially outward from each respective one of the first cooling-fluid channel (134) and the second cooling-fluid channel to a third cooling-fluid channel (142) radially outward of and in thermal communication with the stator (104), the third cooling-fluid channel (142) comprising a plurality of annular passages (152) and a plurality of axial passages (154) defined between the center portion of the housing (106) and the stator (104), the cooling-fluid flow path (128) extending from the first cooling-fluid channel (134) and the second cooling-fluid channel to the annular passages (152) and axial passages (154).

Regarding claim 17, the specific limitation of “flowing said cooling fluid radially inward from the cooling-fluid entrance (130) to the first cooling-fluid channel (134) and the second cooling-fluid channel; 
flowing the cooling fluid radially inwards from the first cooling-fluid channel (134) and from the second cooling-fluid channel towards the first enclosed bearing (114) and the second enclosed bearing (116) respectively; 
flowing the cooling fluid around the annular passage (formed by first and second channel in FIG 1E) of the first cooling-fluid channel (134) surrounding the first enclosed bearing (114) and around the annular passage of the second cooling-fluid channel surrounding the second enclosed bearing (116);
flowing cooling fluid radially outward from the first cooling-fluid channel (134) and the second cooling-fluid channel to a third cooling-fluid channel (142) in thermal 
flowing the cooling fluid from the first cooling-fluid channel (134) and the second cooling-fluid channel to the annular passages (152) and axial passages (154)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 19-20 are allowable for depending upon claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834